Title: From Thomas Jefferson to the Commissioners of the Treasury, 14 March 1789
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Mar. 14. 1789.

No opportunity having occurred to send my letter of Feb. 27. I have had time to receive an answer from our bankers, and to write them again. In their answer they quote some resolution of Congress appropriating the monies borrowed in 1787. and 1788. to the paiment of interest to the end of the year 1790. on the Dutch loans, and the residue to salaries and contingent expences arising in Europe. And they argue from this form of appropriation that it is only the residuum which is appropriated to other purposes, after enough shall have been taken out to pay the interest on the Dutch loans to the end of the year 1790. and consequently that these contingencies must all lie over till they have received enough to secure the interest. But if I do not mistake, they do not intend to receive more than enough to pay the interest, and that from time to time as it arises. One of these houses had always pretended to me that all the backwardness to pay monies proceeded from the other; that themselves were always willing to advance their part. It was to try the sincerity of these professions that I proposed in my first letter that, in case of any difference of opinion between  the two houses, I would be glad to receive their separate answers. It turns out that both are alike when put to the proof.When I wrote the letter of Feb. 22. I had received the printed journals of Congress a few days before, but had not yet had time to peruse them carefully; and particularly I had not yet noted the resolution of Aug. 20. directing me to attend to the article of interest due to the foreign officers. I mention this to explain the last clause in my first letter to the bankers wherein I mentioned that I had no orders on that subject. Inclosed I send you a copy of my second letter to them, and shall communicate to you, by some future occasion, the result of this correspondence. I have the honor to be with sentiments of the most perfect esteem & respect, Gentlemen, your most obedient & most humble servant,

Th: Jefferson

